NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL WINNE,                                  No. 17-35448

                Plaintiff-Appellant,            D.C. No. 6:15-cv-00044-DLC

 v.
                                                MEMORANDUM*
JOSH KNIGHT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                   Dana L. Christensen, Chief Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Montana state prisoner Michael Winne appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Winne failed

to properly exhaust his available administrative remedies as required by the Prison

Litigation Reform Act, and failed to raise a genuine dispute of material fact as to

whether administrative remedies were effectively unavailable to him. See Ross v.

Blake, 136 S. Ct. 1850, 1858-60 (2016) (setting forth circumstances when

administrative remedies are unavailable); Woodford v. Ngo, 548 U.S. 81, 84, 90-91

(2006) (holding that “proper exhaustion” is mandatory).

      We reject as unsupported by the record Winne’s contention that the district

court was biased.

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general rule, we will not

consider arguments that are raised for the first time on appeal.”).

      AFFIRMED.




                                          2                                   17-35448